DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant claims priority to U.S. provision application 61/998,690 filed 07/07/2014.  However,  
there is no support in U.S. 61/998,690 for the claim limitation of, “wherein the wireless communication module is configured to receive a symbol created on the mobile device based on the video data received from the wireless communication module, and wherein the wireless communication module is configured to wirelessly transmit the symbol and the video data over the wireless connection to a second device.”  Therefore, claim 1 and all dependent claims thereof will be treated with the priority date of 10/07/2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the network connection indicator on  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Barbato et al. (U.S. 2017/0280988) and Adair et al. (U.S. 2011/0034769).
With respect to claim 1, Ouyang et al. teaches a system for wirelessly transmitting data from an endoscope, the system comprising: 
the endoscope having a control body (104) and an insertion tube (102) extending from the control body (FIG. 1 for example); 
an image sensor (640 for example) located at the distal end of the insertion tube (FIG. 7); 
a light source (630,632) located at the distal end of the insertion tube (FIG. 7); and 
a control head (108) connected to the control body, having: 
a battery (220); 
a light source amplifier connected to the battery, the light source amplifier operable to boost the intensity of the light source (para [0116]); 
a video processor (A112, FIG. A1, see para [0112]) configured to create video data from a video stream captured via the image sensor; and 
a wireless communication module (3212) configured to negotiate a wireless connection with a mobile device (para [0140]), wherein the wireless communication module is further configured to transmit the video data to the mobile device over the wireless connection,
wherein the mobile device is configured to create a symbol (FIG. 43) based on the video data received from the wireless communication module.
However, Ouyang et al. does not teach a channel discriminator.  Ouyang et al. further does not teach the wireless module wirelessly transmitting a symbol and video data over the wireless connection to a second device. 
With respect to claim 1, Adair et al. teaches a system for wirelessly transmitting data from an endoscope, the system comprising: 
the endoscope (FIG. 6); and 
a wireless communication module (170) configured to negotiate a wireless connection with a first device, wherein the wireless communication module is further configured to transmit the video data to the first device over the wireless connection (para [0085]), and wherein the wireless communication module comprises a channel discriminator that controls the manner in which the wireless communication module hops among available RF channels to reduce RF interference (para [0018]); 
With respect to claim 1, Barbato et al. teaches a system for wirelessly transmitting data from an endoscope, the system comprising:
the endoscope (1815) having a control body (37) and an insertion tube (25) extending from the control body (FIG. 1B for example);
a control head (1810) connected to the control body, having:
a wireless communication module (1880 and para [0126]) configured to negotiate a wireless connection with a mobile device, wherein the wireless communication module is further configured to transmit the video data to the mobile device over the wireless connection (para [0128]),
wherein the wireless communication module is configured to receive a symbol created on the mobile device (recording of patient identification, report generation, emailing and printing of procedure reports, para [0110]) based on the video data received from the wireless communication module, and wherein the wireless communication module is configured to wirelessly transmit the symbol and the video data over the wireless connection to a second device (para [0115]).
wherein the wireless communication module is configured to wirelessly transmit a the video data over the wireless connection to a second device (1830).

Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the wireless communication module of Ouyang et al. to be able to send and receive data from the mobile device and further send data to a second device as taught by Barbato et al. in order to allow a surgeon to observe his or her movement of the distal end of the endoscope with minimal delay and also provide a means of executing application software (para [0018] of Barbato et al.).
With respect to claim 2, Barbato et al. teaches he wireless communication module is further configured to negotiate a second wireless connection with the second device and to simultaneously transmit the video data to the second device over the second wireless connection (FIG. 19 for example).
With respect to claim 3, Ouyang et al. teaches the wireless communication is configured to broadcast the video data to at least two wireless mobile devices (FIG. 32).
With respect to claim 5, Adair et al. teaches data transmitted over the wireless connection is encrypted (Bluetooth technology is encrypted, para [0018]).
With respect to claim 6, Ouyang et al. teaches the mobile device comprises a touch screen (FIG. 32).
With respect to claim 7, Ouyang et al. teaches the mobile device is a wearable device (intended use).
With respect to claim 8, Ouyang et al. teaches a power management module configured to monitor the charge level of the battery, wherein the power management module is 
With respect to claim 9, Ouyang et al. teaches the control head further comprises a light source illumination level controller (212).
With respect to claim 10, Ouyang et al. teaches the control head further comprises a battery level indicator (para [0115]).
With respect to claim 12, Adair et al. teaches the insertion tube is flexible (para [0051]).
With respect to claim 13, Adair et al. teaches teaches the insertion tube is rigid (para [0051]).
With respect to claim 16, Barbato et al. teaches the battery is inductively charged (para [0135]).
With respect to claim 17, Ouyang et al. teaches the control head is contained in a separate enclosure and is attached to the control body via an interface (para [0114]).
With respect to claim 18, Ouyang et al. teaches the control head is directly and rigidly connected to the control body (para [0114]).
With respect to claim 19, Ouyang et al. teaches the second device is configured to display the received symbol alongside the video data (intended use).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Barbato et al. (U.S. 2017/0280988) and Adair et al. (U.S. 2011/0034769) as applied to claim 1 above and further in view of Weisner et al. (U.S. 2015/0099458).
Ouyang et al. teaches an endoscope as set forth above.  However, Ouyang et al. does not teach a relay configured to wirelessly connect to the wireless communication module and to forward the video data over a network.
With respect to claim 4, Weisner et al. teaches a relay (30a) configured to wirelessly connect to the wireless communication module (15) of a medical device (10) and to forward the data over a network (40, 50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to further include the relay device of Weisner et al. with the endoscope system of Ouyang et al. in order to allow off-site monitoring (para [0187] of Weisner et al.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Barbato et al. (U.S. 2017/0280988) and Adair et al. (U.S. 2011/0034769) as applied to claim 1 above and further in view of Connor (U.S. 2013/0102930).
Ouyang et al. teaches an endoscope as set forth above.  However, Ouyang et al. does not teach a network connection indicator.
With respect to claim 11, Connor teaches a network connection indicator (806).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the control head of Ouyang et al. to include a network connection indicator in order to provide the user with visual feedback to confirm that the device is connected to the network (FIG. 8A of Connor).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Barbato et al. (U.S. 2017/0280988) and Adair et al. (U.S. 2011/0034769) as applied to claim 1 above and further in view of Surti et al. (U.S. 2006/0106280).
Ouyang et al. teaches an endoscope system as set forth above.  However, Ouyang et al. does not teach a hanging apparatus.
With respect to claim 14, Surti et al. teaches a hanging apparatus coupled to an endoscope system (FIG. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to include the hanging apparatus of Surti et al. with the endoscope system of Ouyang et al. in order to allow a physician to unhand a scope while maintaining control of the scope (abstract, Surti et al.).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (U.S. 2012/0289858) in view of Barbato et al. (U.S. 2017/0280988) and Adair et al. (U.S. 2011/0034769) as applied to claim 1 above and further in view of King et al. (U.S. 2014/0275763).
Ouyang et al. teaches an endoscope system as set forth above.  However, Ouyang et al. does not teach the control head coupled with the control body to form a hermetic seal.
With respect to claim 15, King et al. teaches an endoscope wherein a control head (112) is coupled with a control body (108) to form a hermetic seal (para [0089]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the hermetic seals of King et al. with the device of Ouyang et al. in order to prevent contamination with any biological agents of the patient, medical practitioner, or anyone else (para [0157] of King et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795